DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
In summary, claims 1-25 are pending and examined in the office action.
	
	Information Disclosure Statement
The Information Disclosure Statements filed on 1/25/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  
Priority     
Instant application 17176780, filed 2/16/2021, does not have priority applications. 

Objection to Specification
The specification is objected to because:
	In page 2, line 14, page 3, line 1, page 5, lines 4,7 and 9, page 14, lines 17, 25 and 30, page 15, lines 15 and 27, page 16, lines 1 and 20, page 17, line 30, page 18, lines 11, 14 and 16, page 59, line 15, the blank after NCIMB Accession No. where the real accession number should be provided.  

Claim Objections 
Claims 1-2, 4-5, 13, and 20 (and all dependent claims) are objected to because of the following informalities: In claims, the blanks after NCIMB Accession No. where the real accession number should be recited.  
In addition, for consistency with the specification, it is suggested to recite ---Accession No.--- instead of “Deposit No.”. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.  

	
Claim Rejections - 35 USC § 112
Enablement-lacking Deposit 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to seeds, plants, parts, tissues, cells and progeny of hybrid squash “YELLOW QUEEN”, and methods of making and using thereof.
YELLOW QUEEN appears to be novel biological material.  Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
According to specification (page 59), “A deposit of the squash seed of this disclosure is maintained by HM.CLAUSE, Inc. Florida Research Station, 5820 Research Way, Immokalee, Florida 34142. In addition, a sample of the hybrid squash seed of this disclosure has been deposited with the National Collections of Industrial, Food and Marine Bacteria (NCIMB), NCIMB Ltd. Ferguson Building, Craibstone Estate, Bucksburn, Aberdeen, AB2 l 9Y A Scotland. To satisfy the enablement requirements of 35 U.S.C. 112, and to certify that the deposit of the isolated strain of the present disclosure meets the criteria set forth in 37 CFR 1.801-1.809, Applicants hereby make the following statements regarding the deposited hybrid squash YELLOW QUEEN (deposited as NCIMB Accession No.___.”
However, there are neither deposit number nor date of the deposit.   
If the deposit has been made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Applicant is reminded to provide the receipt of deposit with confirmation of viability as soon as possible.

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims claim “hybrid squash designated YELLOW QUEEN”.  However, “YELLOW QUEEN” has no art accepted meaning, thereby rendering the claims indefinite.  Perfecting the deposit requirement obviates this issue.  
According to specification Hybrid squash plant YELLOW QUEEN has the morphologic and other characteristics, as compared to Lioness (table 1 in pages 55-57).  Note: Lioness is an established commercial squash cultivar.  In addition, the morphologic and other characteristics can be influenced by environmental conditions (page 55, lines 12-15).  Thus, the morphologic and other characteristics described in table 1 is partial, relative, and can be influenced by environmental conditions.  Without a satisfactory deposit, such the morphologic and other characteristics described in table 1 is not sufficient to define YELLOW QUEEN.  

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the phrase “essentially all of the morphological and physiological characteristics” of YELLOW QUEN.   
According to specification (page 21, lines 13-24), Essentially all of the physiological and morphological characteristics: A plant having essentially all of the physiological and morphological characteristics means a plant having all of the physiological and morphological characteristics of a plant of the present disclosure, except for additional traits and/or mutations which do not materially affect the plant of the present disclosure, or a desired characteristic(s), which can be indirectly obtained from another plant possessing at least one single locus conversion via a conventional breeding program (such as backcross breeding) or directly obtained by introduction of at least one single locus conversion via New Breeding Techniques. In some embodiments, one of the non-limiting examples for a plant having (and/or comprising) essentially all of the physiological and morphological characteristics shall be a plant having all of the physiological and morphological characteristics of a plant of the present disclosure other than desired, additional trait(s)/characteristic(s) conferred by a single locus conversion including, but not limited to, a converted or modified gene.
See Nautilus, Inc. v. Biosig Instruments, Inc, No. 13-369, in which the Supreme Court held that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.
In this case, the scope of the exceptions, desired characteristics, indirectly obtained characteristics, what is included but not limited to, and so on, are not clearly defined; and boundary of what are essential and what are not essential is unclear.  The metes and bounds of “essentially” are unclear because it is unclear which traits are “essential” and which are not and how many traits may be changed and still encompassed by the claims. 
In addition, Within the US Patent literature, there are numerous examples of different interpretations of the word “essentially”. 
For example, by US 20130291219 ([0011]), “Essentially homogeneous corresponds to “at least about 97%” inbred seed.”, and this definition allows for about 3% variation.  
For another example, by US 20140228479, ([0039]), ““essentially saturated” diene elastomers (low or very low content of units of diene origin, always less than 15%)”, and this allows for up to a 15% variation. 
For another example, by US 20140224707 ([0033]), “essentially horizontal is defined as a variation of the slope of a plane or a straight line with respect to the vertical, or with respect to the horizontal, of an angle alpha. of between +/- 5 degrees”, and this allows for 5.6% variation relative to 90 degrees, and 11% variation relative to 45 degrees.
Thus, one would not know which traits (table 1) can be altered, and by how much variation, and still be encompassed by the claims. 
For these reasons, the claims are indefinite because one of skill in the art, in light of the specification and prosecution history, would not know with reasonable certainty what the scope of the claimed invention is.
	Dependent claims are rejected for failing to overcome the deficiencies of the parent claim. 

Remarks
According to specification (page 54, lines 15-20, 27-31, page 55, line 1), The female (SQU3793PL) and male (SQU3767PL) parents were crossed to produce hybrid (Fl) seeds of YELLOW QUEEN. Inbred line SQU3793PL is a parent with an open, fairly upright, and vigorous plant, and produces fruit that are short and bulby with a greenish-yellowish color. This inbred line was used as female parent in this cross. There are few spines on the petioles of the leaves of this plant. The inbred SQU3767PL is a parent with a closed, viney, vigorous plant, and produces fruits with a pale yellow color and long, cylindrical fruit. It was used as the male parent in this cross.
The female parent SQU3793PL is free of prior art in patent search, and in NPL search.   
The male parent SQU3767PL is free of prior art in patent search, and in NPL search.   
The closest art: 
US Patent 10881061 (granted and published 1/5/2021, filed 3/15/2019), discloses seed and plant of hybrid squash designated Tribute (abstract; claims 1-2).  
Instant YELLOW QUEEN share some of physiological and morphological characteristics with Tribute, but differs in some of physiological and morphological characteristics.  Critically, Tribute has SSQF3 as the female parent and SSQM3 as the male parent (col 35, lines 14-21), which are different from the parents of Instant YELLOW QUEEN.  Thus, no DP or art rejection is made. 
YELLOW QUEEN is free of prior art in patent search, and in NPL search.  However, since YELLOW QUEEN has no art accepted meaning, after the deposit number is provided, examiner will conduct new search.  

Conclusion
No claim is allowed.  

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                
/Wayne Zhong/								
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662